Case 8:21-cv-00361-SDM-AAS Document 38 Filed 05/21/21 Page 1 of 3 PageID 189




                                          UNITED STATES DISTRICT COURT
                                           MIDDLE DISTRICT OF FLORIDA
                                                 TAMPA DIVISION


BURTON WIAND, as
Receiver for EquiAlt
LLC, EquiAlt Fund,
LLC, EquiAlt Fund II,
EA SIP, LLC, EquiAlt
Secured Income Portfolio
REIT,

                        Plaintiff,                                        Case No.: 8:21-cv-00361

vs.


FAMILY TREE ESTATE
PLANNING, LLC, et al

            Defendants.
______________________________________/

               DEFENDANT JOE PRICKETT’S MOTION TO DISMISS THE
          PLAINTIFF’S COMPLAINT PURSUANT TO RULE 12(b)(6) FED.R.CIV.P.

           Defendant JOE PRICKETT, by and through his undersigned counsel, files this Motion to

Dismiss Plaintiff’s Complaint pursuant to Rule 12(b)(6) Fed.R.Civ.P. In support of the Motion,

the Defendant states as follows:

                                      PERTINENT PROCEDURAL HISTORY

           1.         Plaintiff BURTON WIAND, as Receiver (the “RECEIVER”) for EquiAlt LLC,

EquiAlt Fund, LLC, EquiAlt Fund II, EA SIP, LLC, EquiAlt Secured Income Portfolio REIT

(collectively referred to as the “EQUIALT ENTITIES”), filed a Complaint against numerous

parties on February 13, 2021 (Docket Entry 1).

           2.         As will be shown below, the two causes of action set forth in the Complaint fail to

state a claim upon which relief can be granted as to JOE PRICKETT.
                                                                 1 of 3
Burton Wiand, et al v. Family Tree Estate Planning, LLC, et al
Case No.: 8:21-cv-00361
Defendant Joe Prickett’s Motion to Dismiss
Case 8:21-cv-00361-SDM-AAS Document 38 Filed 05/21/21 Page 2 of 3 PageID 190




                                                      LEGAL ARGUMENT

           3.         The Complaint asserts causes of action pursuant to the Uniform Fraudulent

Transfer Act (Count I) and Unjust Enrichment (Count II).

           4.         The Complaint contains only a few passing references to Defendant JOE

PRICKETT and states in pertinent part as follows:

           40. Defendant J Prickett Agency (“Prickett Agency”) is a Kansas corporation
           with a principal place of business in Wichita, Kansas.

           41. Defendant Joe Prickett is, and was at all times mentioned herein, an
           individual citizen of the state of Kansas and currently resides in that state.
           Defendant Prickett is the principal of Prickett Agency. The transfers the
           Receiver seeks to recover from Prickett Agency and Prickett are set forth in
           Exhibit 1 at page 66 [Emphasis added].

           5.         A review of the Complaint, Exhibit 1, pages 66-67, reveals that the alleged

transfers were all made to “Joe Prickett Agency [Emphasis added].”

           6.         The Eleventh Court has addressed the issue of pleadings and attachments and

stated as follows:

           When it comes to accepting as accurate an exhibit attached to a complaint, we
           follow the same general pleading standards that apply under Federal Rule of Civil
           Procedure 8. “[M]ere conclusory statements[ ] do not suffice.” Iqbal, 556 U.S. at
           678, 129 S.Ct. 1937. So when exhibits attached to a complaint “contradict the
           general and conclusory allegations of the pleading, the exhibits govern” [citations
           omitted].

Gill as Next Friend of K.C.R. v. Judd, 941 F.3d 504, 514 (11th Cir. 2019). See also Eiras v. Fla.,

239 F. Supp. 3d 1331, 1342 (M.D. Fla. 2017) (“Although the Court must construe all factual

allegations in favor of Plaintiff at this stage, when the Court considers exhibits attached to a

motion to dismiss, and those exhibits directly contradict the allegations in the pleading, the

exhibits govern.”).

           7.         Exhibit 1 to the Complaint negates the allegation that JOE PRICKETT received

                                                                 2 of 3
Burton Wiand, et al v. Family Tree Estate Planning, LLC, et al
Case No.: 8:21-cv-00361
Defendant Joe Prickett’s Motion to Dismiss
Case 8:21-cv-00361-SDM-AAS Document 38 Filed 05/21/21 Page 3 of 3 PageID 191




any of the transfers which are the subject of the Complaint and warrants dismissal of the

Complaint for failure to state a claim upon which relief can be granted. See Eiras v. Fla., 239 F.

Supp. 3d at 1343 (“Accordingly, the Warrant negates [Plaintiff’s] general allegation … and to

the extent [Defendant] seeks the dismissal of Count III of the Complaint for failure to state a

claim, its Motion is due to be granted”).

            WHEREFORE, Defendant JOE PRICKETT, respectfully requests that this Court grant

 his motion and issue an order:

                       a.        Dismissing Plaintiff’s Complaint; and

                       b.        Granting the Defendant such other and further relief as the Court deems
                                 just and proper.

May 21, 2021
                                                                          Respectfully submitted,

                                                                          s/Jeffrey M. Garber
                                                                          Jeffrey M. Garber, Esq.,
                                                                          FBN:102776
                                                                          CIKLIN LUBITZ
                                                                          515 No. Flagler Drive, 20th Floor
                                                                          West Palm Beach, Florida 33401
                                                                          Tel: (561) 832-5900/Fax: (561) 833-4219
                                                                          Email: service@ciklinlubitz.com
                                                                                  jgarber@ciklinlubitz.com
                                                                          Attorneys for J. Prickett Agency and Joe
                                                                          Prickett

                                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on May 21, 2021, I electronically filed the foregoing with the

Clerk of the Court and the parties of record by using the CM/ECF system.


                                                                          s/Jeffrey M. Garber
                                                                          Jeffrey M. Garber
                                                                          Attorneys for J. Prickett Agency and Joe
                                                                          Prickett

                                                                 3 of 3
Burton Wiand, et al v. Family Tree Estate Planning, LLC, et al
Case No.: 8:21-cv-00361
Defendant Joe Prickett’s Motion to Dismiss
